Appeal from an order of the Seneca County Court (Dennis F. Bender, J.), dated October 1, 2010 pursuant to the 2009 Drug Law Reform Act. The order denied defendant’s application to be resentenced upon defendant’s 2000 conviction of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree (two counts).
It is hereby ordered that said appeal is unanimously dismissed as moot (see People v Orta, 73 AD3d 452 [2010], lv denied 15 NY3d 755 [2010]). Present — Smith, J.P., Fahey, Garni, Bindley and Gorski, JJ.